Citation Nr: 1124663	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-34 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital from October 15 to November 9, 2009.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to June 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Albany, New York, which authorized payment for inpatient treatment at Claxton Hepburn Medical Center from October 9 to October 14, 2009, and denied entitlement to payment or reimbursement of unauthorized medical expenses incurred from October 15 to November 9, 2009.  A January and May 2010 decision confirmed the denial.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the provisions of 38 U.S.C.A. § 1728, unauthorized medical expenses may be reimbursed if three criteria are met: (a) the care and services rendered were either: (1) for an adjudicated service connected disability, or (2) for a non-service  connected disability associated with and held to be aggravating an adjudicated service connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service connected disability, or (4)  for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i); and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly.  See 38 U.S.C.A. § 1728 (West 2002); 
38 C.F.R. § 17.120 (2010).

The Veteran is in receipt of a total rating (100 percent) for service connected bipolar disorder and the treatment for which he seeking reimbursement was for that disability.  

Payment or reimbursement was authorized for the emergency treatment provided from October 9 to October 14, 2009.  A May 2010 decision stated that the Veteran had refused transfer to a VA facility on October 14, 2009.  
The Veteran and his representative have essentially argued that while the Veteran may have been stable enough to be transferred at the time it was offered, his mental health condition prevented him from being able to make a clear decision on transfer and what the consequences of refusal would mean.  
  
The claims file does not contain treatment records from the Veteran's stay at the Claxton Hepburn Medical Center emergency department other than a discharge summary.  The summary shows that "there was a time during his hospital stay when VA had a bed for him" but it does not show when that time occurred.  

Additionally, the claims file does not contain any correspondences from the VAMC regarding a transfer to the VA facility.  These records are pertinent to a determination as to whether the Veteran was receiving emergency treatment following October 14, 2009, whether he was offered a transfer to a VA facility and whether it was feasible to go to a VA or other Federal facility for continued treatment. 

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain the complete records of the Veteran's treatment from Claxton Hepburn Medical Center from October 15 to November 9, 2009, and reports of contact between the Albany VAMC and Claxton Hepburn Hospital or the Veteran during the Veteran's stay at Claxton Hepburn in October and November 2009.  If these records cannot be obtained, the Veteran should be so advised, and told of the efforts made to obtain the records.

If he fails to return any necessary releases, he should be told that he can submit the records himself. 

2.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


